Citation Nr: 0519834	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  04-14 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an award of additional special monthly 
compensation (SMC) at the rate provided by 38 U.S.C.A. 
§ 1114(r)(2).

2.  Entitlement to an increased rating for aphakic glaucoma 
and bilateral dislocated crystalline lenses, currently 
evaluated as 60 percent disabling.

3.  Entitlement to an effective date earlier than September 
11, 1997, for a grant of service connection for residuals of 
aphakic glaucoma and bilateral dislocated crystalline lenses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and February 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  In the April 
2002 rating decision, which implemented a January 2002 Board 
decision, the RO increased the evaluation of his service-
connected loss of use of bilateral feet, status post third 
degree burns and scars of the right and left leg from 40 to 
100 percent, effective September 11, 1997; increased the 
evaluation of his aphakic glaucoma and bilateral dislocated 
crystalline lenses from 30 to 40 percent, effective May 18, 
2001; and determined that the veteran was entitled to SMC 
under 38 U.S.C.A. § 1114 at the rates of (l), (o) and (r)(1), 
effective September 11, 1997.  

In the February 2004 rating decision, the RO denied the 
veteran's claim of entitlement to SMC at the rate provided by 
38 U.S.C.A. § 1114(r)(2) and to an effective date prior to 
September 11, 1997, for service connection for aphakic 
glaucoma and bilateral dislocated crystalline lenses, on the 
ground that he had not submitted new and material evidence to 
reopen a claim for that benefit.  The veteran perfected a 
timely appeal of these determinations to the Board.

With respect to the veteran's earlier effective date claim, 
the Board notes that in a March 2001 decision, the Board 
reopened the veteran's claim of service connection for 
glaucoma and subluxation of the lenses of both eyes and 
granted service connection for this condition; in a July 2001 
rating decision implementing the Board's determination, the 
RO assigned an initial 30 percent rating for this condition, 
effective September 11, 1997.  The Board points out, however, 
that with the exception of the circumstances described in 
38 C.F.R. § 3.400(q), which are not present here, entitlement 
to an earlier effective date cannot be awarded on the basis 
of new and material evidence.  See Leonard v. Nicholson, 405 
F.3d 1333, 1336-37 (Fed. Cir. 2005); Sears v. Principi, 349 
F3d. 1326, 1331-32 (Fed. Cir. 2003).  As such, the Board has 
rephrased the veteran's earlier effective date claim as 
indicated on the title page.

In a March 2004 rating decision, the RO increased the 
evaluation of the veteran's aphakic glaucoma and bilateral 
dislocated crystalline lenses to 60 percent, effective May 
16, 2001.  In light of the veteran's contentions, and because 
the increase in the evaluation of the veteran's aphakic 
glaucoma and bilateral dislocated crystalline lenses does not 
represent the maximum rating available for the condition, the 
veteran's claim for an increased rating remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Although the veteran initially indicated that he wished to 
testify at a Board hearing, in a signed February 2005 
statement, the veteran withdrew this request.

In June 2005, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.


FINDINGS OF FACT

1.  Service connection is in effect for loss of use of both 
hands as a residual of third-degree burns, evaluated as 100 
percent disabling effective May 23, 1951; loss of use of both 
feet, status post third-degree burns, evaluated as 100 
percent disabling, effective, September 11, 1997; aphakic 
glaucoma and bilateral dislocated crystalline lenses, 
evaluated as 60 percent disabling, effective May 16, 2001; 
and disfiguring scars of the face, neck, and ears, evaluated 
as 30 percent disabling, effective May 23, 1951.

2.  In addition to the schedular ratings, the veteran has 
been awarded entitlement to a special home adaptation grant, 
on the basis of his service-connected anatomical loss or loss 
of use of both hands; entitlement to automobile and adaptive 
equipment; and SMC under 38 U.S.C.A. § 1114 at the rates of 
(l), (o) and (r)(1), effective September 11, 1997.

3.  The medical evidence shows that the veteran, besides 
needing regular aid and attendance, is in need of a higher 
level of care.

4.  The veteran is legally blind in his left eye, and his 
uncorrected right eye vision is 20/400.

5.  The medical evidence shows that due to his service-
connected loss of use of both upper extremities, the veteran 
is unable to remove, clean or insert his right eye contact 
lens, and that a higher level of care is provided in the 
veteran's home on a daily basis by his spouse, who has 
undergone significant training by licensed health care 
professionals on the methods of removing, cleaning and 
inserting the veteran's right eye contact lens.

6.  In a September 1990 decision, the Board denied service 
connection for glaucoma and bilateral subluxation of the 
lenses of both eyes.  This decision constitutes a final as to 
this matter.

7.  The veteran has neither asserted that the Board's 
September 1990 decision that denied service connection for 
glaucoma and bilateral subluxation of the lenses of both eyes 
was clearly and unmistakably erroneous nor requested 
reconsideration of that decision by the Chairman of the Board 
of Veteran's Appeals.

8.  On September 11, 1997, the veteran filed an application 
to reopen a claim of service connection for aphakic glaucoma 
and bilateral dislocated crystalline lenses.

9.  In a March 2001 decision, the Board reopened the 
veteran's claim of service connection for glaucoma and 
subluxation of the lenses of both eyes and granted service 
connection for this condition, and in a July 2001 rating 
decision implementing the Board's determination, the RO 
assigned September 11, 1997, as the effective date of service 
connection.  

CONCLUSIONS OF LAW

1.  The criteria for an award of additional SMC the rate 
provided by 38 U.S.C.A. § 1114(r)(2) have been met.  38 
U.S.C.A. §§ 1114(r)(2), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.352(b) 4.7 (2004).

2.  The criteria for an evaluation in excess of 60 percent 
for aphakic glaucoma and bilateral dislocated crystalline 
lenses have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.79, 4.80, 4.84a, 
Diagnostic Codes 6013, 6068, 6069 (2004).

3.  The Board's September 1990 decision that denied service 
connection for glaucoma and bilateral subluxation of the 
lenses of both eyes is final.  38 U.S.C.A. §§ 4003, 4004 
(West 1988); 38 C.F.R. §§ 19.180, 19.185 (1990).

4.  The criteria for an effective date earlier than September 
11, 1997, for a grant of service connection for aphakic 
glaucoma and bilateral dislocated crystalline lenses, have 
not been met.  38 U.S.C.A. §§ 1110, 5108, 5110, 7104 (West 
2002); 38 C.F.R. §§ 3.156, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims of entitlement to additional SMC at the rate provided 
by 38 U.S.C.A. § 1114(r)(2), to an evaluation in excess of 60 
percent for his service-connected aphakic glaucoma and 
bilateral dislocated crystalline lenses, and to an effective 
date prior to September 11, 1997, for service connection for 
aphakic glaucoma and bilateral dislocated crystalline lenses, 
and that the requirements of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

In this regard, the Board notes that the veteran and his 
representative have been afforded Statements of the Case 
(SOCs) that provided notice of the law and regulations, as 
well as the reasons and bases for the RO's determinations.  
By way of these documents, as well as the RO's September, 
October and December 2003 as well as its January 2005 
"VCAA" letters, VA carefully advised the veteran in detail 
of the information and evidence necessary to substantiate his 
claim.  Id.  Moreover, in signed statements the veteran has 
indicated that he has nothing further to submit and he 
requested that the Board immediately consider his appeal, 
demonstrating that he understood that he needed to identify 
and/or submit any evidence in his possession that might help 
substantiate his claims.  Pelegrini.

For these reasons, the notices contained in VA's 
communications to the veteran, whether they were via letters, 
the SOCs, or the RO rating actions, when cobbled together, 
see Mayfield, substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying the evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 270 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 C.F.R. § 3.159(b) (the content of the notice requirement 
pertaining to "any evidence" in the claimant's possession 
or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

In any event, with respect to his earlier effective date 
claim, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that even the 
failure to comply with the notice requirements of the VCAA is 
not prejudicial to the veteran if, as here, based on the 
facts alleged, no entitlement exists.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  In addition, the 
Court has declared that a veteran claiming entitlement to an 
earlier effective date is not prejudiced even by a failure to 
provide him a VCAA notice of the laws and regulations 
governing effective dates, if, as here, based on the facts of 
the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).  As discussed below, the Board has 
determined that the veteran is not entitled to an earlier 
effective date for service connection for aphakic glaucoma 
and bilateral dislocated crystalline lenses and therefore any 
failure to comply with the VCAA is not prejudicial because 
the Act does not apply to this case.  See VAOPGCPREC 5-04, 69 
Fed. Reg. 59,989 (2004).

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder voluminous evidence of 
the veteran's pertinent private and VA treatment and 
evaluation of his service-connected disabilities, dated since 
the late 1990s.  Further, in January 2004, he was afforded a 
formal VA eye examination.  In light of the foregoing, and 
particularly given the Board's determination that the 
criteria for additional SMC at the rate provided by 38 
U.S.C.A. § 1114(r)(2) have been met, the Board concludes that 
the veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claims and that 
there is no prejudice to him by appellate consideration of 
the claims at this time, without a remand of the case to the 
RO for providing additional assistance to the veteran in the 
development of his appeal because the essential fairness of 
the adjudication was maintained.  See Mayfield; see also 
Bernard v. Brown, supra.  

In light of the foregoing, the Board concludes that the 
record on appeal demonstrates the futility of any further 
evidentiary development, and there is no possibility that 
additional assistance would aid the veteran in substantiating 
any of his claims.  As a result, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background

The record reflects that, as a result of multiple, severe 
burn injuries sustained as a consequence of the accidental 
explosion of a gasoline stove in February 1944, service 
connection has been established for numerous residuals of 
third-degree burns:  loss of use of both hands as a residual 
of third-degree burns, evaluated as 100 percent disabling 
effective May 23, 1951; loss of use of both feet, status post 
third-degree burns, evaluated as 100 percent disabling, 
effective, September 11, 1997; aphakic glaucoma and bilateral 
dislocated crystalline lenses, evaluated as 60 percent 
disabling, effective May 16, 2001; and disfiguring scars of 
the face, neck, and ears, evaluated as 30 percent disabling, 
effective May 23, 1951.

In addition, the veteran has been awarded entitlement to a 
special home adaptation grant on the basis of his service-
connected anatomical loss or loss of use of both hands; and 
entitlement to automobile and adaptive equipment, pursuant to 
38 U.S.C.A. §§ 101(b) and 3901.  He also has an awards of SMC 
under 38 U.S.C.A. § 1114(l), (o), and (r)(1) and 38 C.F.R. 
§ 3.350(b)(e) and (h) on account of loss of use of both hands 
and feet and based on the need for the aid and attendance of 
another person.

The Board notes that in a September 1990 decision, the Board 
denied service connection for glaucoma and bilateral 
subluxation of the lenses of both eyes.

Contentions

In support of his claim of entitlement to additional SMC, the 
veteran essentially argues that his service-connected 
disabilities satisfy the requirement for the (r)(2) rate 
because he is unable to remove, clean and insert his right 
eye contact lens due to his service-connected loss of his 
upper extremities.  In addition, he maintains that if it were 
not for his spouse, he would be legally blind in both eyes; 
in this regard, he emphasizes that it is uncontroverted that 
he is legally blind in his left eye.  Further, he points out 
that his spouse has received extensive training in the care, 
treatment and use of his contact lens, and that she should 
thus be found, under the unique circumstances of this case, 
to qualify as licensed health care professional because the 
services she provides, which she performs on a daily basis, 
are essentially under the supervision of a licensed health 
care professional.  

The veteran also highlights the report prepared by his 
treating ophthalmologist, Dr. Briana Shelton, and implicitly 
suggests that without these services, he would require 
inpatient or nursing home care, or other residential 
institutional treatment, and thus the care provided by his 
spouse constitutes a "higher level of care" as defined by 
governing criteria.  He maintains that because these 
procedures were taught to his spouse by ophthalmologists, the 
requirements for a grant of the (r)(2) for additional SMC 
have been satisfied.

With respect to his claim for an increased rating for his 
aphakic glaucoma and bilateral dislocated crystalline lenses, 
the veteran offers no specific argument other than he feels 
that the condition warrants at least a 70 percent rating.  

Finally, he maintains that an effective date, retroactive to 
1988, is warranted for a grant of service connection for 
aphakic glaucoma and bilateral dislocated crystalline lenses 
because he filed a claim of service connection for this 
condition in 1988 and that service connection was granted by 
the Board based on evidence showing that the condition was 
etiology related to his in-service burn injuries.  As such, 
he contends that because the claim was granted at that time, 
i.e., in 1988, an earlier effective date for service 
connection is warranted.

Evidence

In a December 1997 report, the veteran's long-time treating 
ophthalmologist, Dr. Mark P. McGuire, stated that the 
veteran's corrected vision was 20/50 bilaterally.  

In a May 23, 2001, report, Dr. Kenneth R. Bonfield, a 
vitreoretinal specialist, indicated that the veteran's visual 
acuity had declined and that the veteran's best corrected 
vision in his right eye was 20/50 but that he was only 
discern hand motions with his left eye.

A June 2001 VA eye examination report reflects that the 
veteran's best corrected vision in his right eye was 20/50 
and that despite undergoing laser photocoagulation in May 
2001, he had only light perception in his left eye.  
Consistent with the above, multiple VA outpatient entries, 
dated in 2003, reflect that the veteran is legally blind in 
his left eye.

In January 2004, the veteran underwent a formal VA 
ophthalmologic examination.  The physician noted the 
veteran's declining visual acuity, which he opined was 
related to the 1944 in-service explosion, and indicated that 
the best visual acuity in the veteran's right eye was 20/40 
and in his left eye 1/200; he stated that the veteran was 
legally blind in his left eye.

In an undated report that the veteran submitted at the RO in 
February 2004, his treating ophthalmologist, Dr. Shelton, 
reported that the veteran had been treated for vision 
problems for many years at the health care facility where she 
was employed.  Further, she indicated that she had prepared 
the report at the request of VA personnel that she summarize 
the status of the veteran's vision.  Dr. Shelton noted that 
the veteran underwent two eye surgeries in 2001 but that the 
best corrected vision in his right eye, with a +13.00 D soft 
contact lens designed for aphakia in the right eye, was 
20/50.  She added that the veteran was unable to see without 
the contact lens, and that the veteran's continued use of the 
contact lens was dependent on his spouse ability to remove, 
clean and insert it in his right eye.  Dr. Shelton explained 
that due to his war injuries, the veteran had lost the use of 
his hands and fingers and thus could not handle the contact 
lens.

In an undated addendum to the report filed in February 2004, 
Dr. Shelton indicated that the veteran's spouse participated 
in the fitting process for the veteran's contact lenses.  She 
stated that his spouse was instructed by Dr. McGuire, the 
veteran's former, long-time ophthalmologist, on the methods 
of insertion and removal of the contact lenses, which was 
necessary because the veteran was unable to do so as a 
consequence of his service-connected loss of use of his 
hands.  She reiterated that the veteran had 20/50 best 
corrected vision in his right eye and only light perception 
in his left eye and reported that, without the use of his 
right eye contact lens, he would have right eye vision 
"worse than 20/400."

Analysis

A.  Additional SMC claim

A veteran is entitled to SMC, above the rate provided by 38 
U.S.C.A. § 1114(r)(1), when, in addition to the need for 
regular aid and attendance, he or she is in need of a higher 
level of care.  A higher level of care means a need for 
personal health care services provided on a daily basis in 
the veteran's home by a person (1) who is licensed to provide 
such services; (2) or who provides such services under the 
regular supervision of a licensed health care professional. 
38 U.S.C.A. § 1114(r)(2).

The need for a higher level of care is considered to be the 
need for personal health care services provided on a daily 
basis in the veteran's home by a person who is licensed to 
provide such services or who provides such services under the 
regular supervision of a licensed health care professional.  
Personal health care services include, but are not limited 
to, service such as physical therapy, administration of 
injections, placement of indwelling catheters, the changing 
of sterile dressings, or like functions that require 
professional health care training or regular supervision of a 
trained health care professional to perform.  38 C.F.R. 
§ 3.352(b)(2).

Here, the veteran has been in receipt of SMC at the (r)(1) 
since September 11, 1997, and the record shows that he 
requires care on a daily basis to see out of the only eye 
from which he has any remaining visual acuity.  In fact, Dr. 
Shelton reported that the veteran was unable to see without 
the contact lens, and that his continued use of the contact 
lens was dependent on his spouse ability to remove, clean and 
insert it in his right eye.  Further, the uncontroverted 
medical evidence establishes that his spouse has competently 
carried out the tasks involved in performing daily insertion, 
removal and cleaning of his right eye contact lens.  
Moreover, the evidence conclusively demonstrates that the 
veteran is absolutely unable to perform these functions due 
to his service-connected loss of use of his hands.  Indeed, 
Dr. Shelton has essentially reported that, but for the 
functions performed by the veteran's spouse, the veteran 
would be unable to see, and thus would likely require the 
services of a visiting nurse daily, hospitalization or 
institutionalization.

In light of the foregoing, the Board concludes that the 
records establishes the veteran needs personal health care 
services, provided on a daily basis in his home, and that 
these services were performed on a daily basis by his spouse 
under the supervision of a licensed health care 
professionals, i.e., the veteran's treating ophthalmologists.  
The Board further finds that, absent these services, the 
veteran would be legally blind in both eyes and would require 
hospitalization, nursing home care, or other residential 
institutional care.  The care provided by his spouse thus 
constitutes a higher level of care as defined by governing 
criteria.  As such, the Board finds that criteria for an 
award of additional special monthly compensation under 38 
U.S.C.A. § 1114(r)(2) have been met.

B.  Claim for a higher rating for aphakic glaucoma and 
bilateral dislocated crystalline lenses

The rating scheme is in some respects a rather mechanical one 
regarding visual acuity, similar to that relied on in 
evaluating hearing loss.  Loss of use or blindness of one 
eye, having only light perception, will be held to exist when 
there is inability to recognize test letters at one foot and 
when further examination of the eyes reveals that perception 
of objects, hand movements or counting fingers cannot be 
accomplished at three feet, lesser extents of vision, 
particularly perception of objects, hand movements, or 
counting fingers at distances less than three feet, being 
considered of negligible utility.  38 C.F.R. § 4.79.  
However, regulations state that the best distant vision 
obtainable by corrective lenses, e.g., contact lenses, will 
be the basis for rating.  38 C.F.R. § 4.75.

Here, in light of the uncontroverted evidence that the 
veteran is legally blind in his service-connected left eye, 
his bilateral eye disability must be evaluated accordingly.  
The most recent evidence, which has been provided by the 
veteran's private treating ophthalmologist, Dr. Shelton, 
reflects that although he is virtually blind in his right eye 
without the benefit of his right eye contact lens, and shows 
that, with that lens properly inserted, he has corrected 
right eye visual acuity of 20/50.

The veteran's aphakic glaucoma and bilateral dislocated 
crystalline lenses is currently evaluated as 60 percent 
disabling under hyphenated Diagnostic Code 6013-6069.  (A 
hyphenated Diagnostic Code is used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned).

Under Diagnostic Code 6013, simple primary noncongestive 
glaucoma is to be rated on the basis of impairment of visual 
acuity or field loss.  Under Diagnostic Code 6069, when there 
is blindness in one eye, having only light perception, and 
with corrected visual acuity in the other eye of 20/100 
(6/30) a 60 percent rating is warranted.

The Board also notes that under Diagnostic Code 6068, when 
there is blindness in one eye, having only light perception, 
and with corrected visual acuity in the other eye of 20/200 
(6/60) a 70 percent rating.  Further, when the visual acuity 
of the other eye is 15/200 (4/5/60) an 80 percent rating is 
warranted.  Visual acuity in the other eye of 10/200 (3/60) 
warrants a 90 percent rating.

Under Diagnostic Code 6067, a 100 percent rating is warranted 
when there is blindness in one eye, having only light 
perception, and with corrected visual acuity in the other eye 
of 5/200 (1.5/60).  Finally, blindness in both eyes having 
only light percent also warrants a 100 percent rating 
pursuant to Diagnostic Code 6062.

Here, in light of the uncontroverted medical findings, and 
particularly, those provided by his private treating 
ophthalmologist, Dr. Shelton, show that the veteran, although 
blind in his left eye, has corrected right eye vision of no 
worse than 20/50, there is no basis for a schedular rating in 
excess of 60 percent.

This determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's aphakic glaucoma and 
bilateral dislocated crystalline lenses reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of an evaluation higher than 60 percent on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2004).  
Although the veteran is extremely disabled due to his 
service-connected disability, and has been so since World War 
II, he is being compensated at the (r)(2) rate for SMC and 
has been awarded two single 100 percent ratings due to the 
loss of use of his hands and feet.  Further, his eye 
condition, although extremely disabling, has not been shown 
to warrant frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of these 
factors, the Board is not required to remand this aspect of 
the veteran's claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

C.  Earlier effective date for service connection for aphakic 
glaucoma and bilateral dislocated crystalline lenses

The veteran, citing the evidence showing that his aphakic 
glaucoma and bilateral dislocated crystalline lenses had its 
onset during service, and pointing out that he filed an 
earlier claim in 1988, argues that an effective date prior to 
September 11, 1997, is warranted for service connection for 
this disability.

As a preliminary matter, as discussed above, contrary to the 
veteran's assertion that the Board granted service connection 
for aphakic glaucoma and bilateral dislocated crystalline 
lenses in 1988, in a September 1990 decision, the Board 
denied service connection for glaucoma and subluxation of the 
lenses of both eyes.  In a March 2001 decision, however, 
after acknowledging the finality of the September 1990 
decision, and based on the receipt of new and material 
evidence, reopened, and thereafter granted service 
connection, for aphakic glaucoma and bilateral dislocated 
crystalline lenses.

Further, as the Board noted in the introduction to the 
September 1990 decision, because of the date of the veteran's 
Notice of Disagreement (NOD), judicial review was available.  
The Board observes, however, that the veteran did not appeal 
the Board's September 1990 determination to the Court, and 
reiterates that he likewise has not asserted that the 
decision was clearly and unmistakably erroneous under 
38 U.S.C.A. § 7111 (West 2002) or requested that the decision 
be reconsidered by the Chairman of the Board under 
38 U.S.C.A. § 7103 (2002).  Given the finality of the 
September 1990 decision, the Board is precluded from 
assigning an effective date retroactive to the veteran's 
earlier, 1988 claim.

Under governing law, the effective date for a grant of 
service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii).  Therefore, the RO assigned the 
earliest possible effective date for its grant of the 
reopened claim, which as noted above was received by VA on 
September 11, 1997.  Leonard; Sears; see also Bingham v. 
Principi, 18 Vet. App. 470, 475 (2004).  

Because this case is factually similar to Sears, the Board 
concludes that a discussion of that case in instructive for 
the Board's consideration of this matter.  In Sears, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) observed that in October 1995, the veteran 
had sought to reopen a previously denied claim of service 
connection for PTSD.  The Federal Circuit noted that in an 
August 1997 rating decision, the RO had granted service 
connection for PTSD, effective October 1995.  The veteran 
challenged the effective date assigned by VA.  The Federal 
Circuit, however, held that pursuant to 38 C.F.R. 
§ 3.400(q)(1)(ii), which it declared was a valid gap-filling 
regulation, there was no conflict between 38 U.S.C.A. §§ 5108 
and 5110, and therefore the earliest possible effective date 
for service connection for a reopened claim was the date the 
reopened claim was received.  Sears v. Principi, 349 F3d. at 
1332.

In light of the foregoing, entitlement to an effective date 
prior to September 11, 1997, for the grant of service 
connection for aphakic glaucoma and bilateral dislocated 
crystalline lenses, is not warranted as a matter of law.  See 
Shields v. Brown, 8 Vet. App. 346, 349 (1995) (an earlier 
effective date cannot be awarded in the absence of statutory 
authority); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (a claim should be denied based on lack of legal merit 
if there is no entitlement under the law).  As such, this 
claim must be denied.

In denying the veteran's claim, the Board does not wish in 
any way to diminish the veteran's extreme personal sacrifice 
and heroic World War II service.  The Board is sympathetic to 
the veteran's claim, but notes that it is without authority 
to grant it on an equitable basis and instead is constrained 
to follow the specific provisions of law.  See 38 U.S.C.A. 
§ 7104(c) (West 2002).




ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an award of additional special monthly 
compensation at the rate provided by 38 U.S.C.A. 
§ 1114(r)(2), is granted.

An increased rating for aphakic glaucoma and bilateral 
dislocated crystalline lenses is denied.

An effective date of service connection for aphakic glaucoma 
and bilateral dislocated crystalline lenses, prior to 
September 11, 1997, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


